Citation Nr: 9904090	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  95-30 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a dorsal spine fracture, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from July 1951 until December 
1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1995, from 
the New Orleans, Louisiana, regional office (RO) of the 
Department of Veterans Affairs (VA) which established 
entitlement to additional compensation for compression 
fracture of the dorsal spine under the provisions of 
38 U.S.C.A. § 1151.

The Board remanded the claim in June 1997 for further 
development.  Subsequently, having complied with the 
instructions on Remand, the RO returned the case to the Board 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  In 1958, the veteran sustained a compression fracture of 
T3 and T4 due to treatment in a VA hospital.  After a period 
of rest, treatment was restarted and there was no recurrence 
of back pain.  

3.  The appellant's service-connected residuals of a dorsal 
spine fracture are manifested by tenderness shown on 
examination, radiologic evidence of old compression fracture 
with mild degenerative joint disease, subjective complaints 
of pain, and moderate limitation of motion.  

4.  Residuals of the dorsal spine fracture were evaluated as 
minimal by the VA medical examiner in April 1998 and 
considered not to prevent most activities including sedentary 
activities.  


CONCLUSION OF LAW

A disability evaluation greater than 10 percent for residuals 
of a dorsal spine fracture are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5291 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability rating.  As the claim for service connection was 
well-grounded, the Board concedes that the appeal of the 
initial assignment of a rating for service-connected 
residuals of a dorsal spine fracture is well-grounded.  
Furthermore, the veteran has not indicated that any probative 
evidence not already associated with the claims folder is 
available; therefore the duty to assist him has been 
satisfied.  38 U.S.C.A. 5107(a) (West 1991).

The veteran disagreed with the disability evaluation and the 
diagnostic code used for rating his disability.  He contends 
that he suffers from marked degenerative disc changes, pain 
in his legs and hips, and muscle spasms.  He further contends 
that these symptoms are more closely related to Diagnostic 
Code 5293 than Diagnostic Code 5291 which was the one used 
for the rating evaluation.  

Clinical records in 1958 show that the veteran was admitted 
to the hospital for electric shock treatments in January 
1958.  After the third treatment he complained of back pain 
and X-ray examination revealed he sustained a compression 
fracture of T3 and 4.  After a 5 week period of rest, a 
series of treatments were restarted and the veteran had no 
recurrence of back pain.  

The veteran was provided a Compensation and Pension (C&P) 
examination in April 1995.  The clinical findings were:  
Lumbar spine (thoracic spine)-flexion forward 45 degrees; 
extension backward 12 degrees; lateral flexion 16 degrees; 
rotation 12 degrees."  It was noted that the movements were 
made with pain.  The diagnosis was compression fracture of 
dorsal spine and post-op lumbar laminectomy.  

Treatment records were received from John R. Montz, M. D. and 
the veteran also submitted copies of treatment records from 
Dr. Montz.  The treatment records included when the veteran 
was seen in 1974 by Dr. Byram for complaints of back pain.  
The history provided by the veteran was that he had back pain 
since 1964 when he was involved in an automobile accident, a 
rear end collision.  The X-rays were reported as showing no 
evidence of fracture dislocation.  The impression was 
degenerative disc disease.  He was seen in 1975 by Dr. Levy 
for complaints of back pain in the area of the right sacro-
iliac and L5-S-1.  He related having intermittent backache 
since about 1964.  The diagnosis was low back sprain.  He was 
seen in April 1984 for lower back pain.  An entry in October 
1987 indicates that in response to a phone call requesting 
information it was noted that the veteran had not been seen 
since April 1984 and contact should be made with the current 
physician.  The next entry is in February 1994 with 
complaints of low back and leg pain.

The veteran was provided a C&P examination in October 1997.  
The history noted the fracture of the spine in 1957 that was 
treated conservatively.  The veteran related that his back 
has hurt since he fell off a gurney in the VA hospital and 
his continuing complaints of pain led to surgery in 1994.  
The veteran reported that three discs were removed, and 
arthritis was present in a bone in his back.  He complained 
of back pain in the mid-portion of the lower lumbar spine.  

The clinical findings noted the midline lower lumbar scar 
with tenderness in and about the scar and tenderness along 
the thoracic spine area.  Range of motion was flexion to 40 
degrees, extension to 10 degrees, right and left lateral 
extension to 20 degrees, right and left rotation to 0 
degrees.  The straight leg raise produced back pain only at 
80 degrees.  It was noted that X-rays revealed degenerative 
changes in the thoracic and lumbar spine.  The diagnosis was 
degenerative joint disease of the thoracic and lumbar spine.  
The examiner commented that the "fracture is not the 
immediate cause of [the veteran's] problems at present and he 
does have degenerative joint disease of the lumbar spine." 

The veteran was interviewed and examined again in April 1998.  
The medical history provided by the veteran was that he 
sustained a fracture of the thoracic spine after a fall off a 
gurney in a VA hospital.  He noted that he had been in a car 
accident and in 1974 sought treatment for discomfort of both 
thoracic and lumbar spine.  In 1994 he had lumbar spine 
surgery.  Clinical findings revealed that the veteran walked 
very slowly and could not stand on his toes or heels.  
"Range of motion of cervical spine is moderately restricted.  
Range of motion of the lumbar spine is severely restricted."  
There was a surgical scar over the lumbosacral area.  An X-
ray of the thoracic spine revealed old compression fracture 
of probably T4 and T8 with mild degenerative changes in those 
areas.  The diagnosis was post healed thoracic spine 
fracture. 

In the examiner's opinion, the veteran had minimal symptoms 
of the thoracic spine and the thoracic spine disability alone 
should not prevent the veteran from performing most 
activities including sedentary activities.  The examiner also 
commented that any flare-ups of the thoracic spine complaints 
should not be interfering significantly with his functional 
ability. 

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (1998). 

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1998).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment, and the effect of pain, supported by 
adequate pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1998).

Ankylosis (complete bony fixation) of the dorsal spine at a 
favorable angle warrants a 20 percent evaluation.  Ankylosis 
of the dorsal spine at an unfavorable angle warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5288  
(1998).

Slight limitation of motion of the dorsal segment of the 
spine warrants a noncompensable evaluation.  Moderate or 
severe limitation of motion of the dorsal segment of the 
spine warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (1998).

A 10 percent evaluation is warranted for mild intervertebral 
disc syndrome.  A 20 percent evaluation requires moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).

The Board notes that the veteran, through his representative, 
contends that the VA medical examinations in October 1997 and 
April 1998 are inadequate, do not address all of the actions 
directed by the Board's Remand in June 1997 and requests that 
another Remand be issued for the purpose of conducting a 
complete and contemporaneous orthopedic examination.  
Although the representative does not specifically point out 
why the medical examinations are inadequate and what actions 
were not addressed, the Board has considered the veteran's 
contention that his recent examinations by the Veteran's 
Administration were inadequate.  We are of the view, however, 
that findings set out in the report of that examination, 
along with the other medical data that are of record, are of 
sufficient detail and sufficiently responsive to the Remand 
requests to permit resolution of the issue raised by this 
appeal.  

Based on the foregoing medical evidence, it is clear that the 
current 10 percent rating provides adequate compensation for 
symptomatology associated with the veteran's residuals of a 
dorsal spine fracture.  The appellant's service-connected 
residuals of a dorsal spine fracture are manifested by 
tenderness shown on examination, radiologic evidence of old 
compression fracture with mild degenerative joint disease, 
and subjective complaints of pain.  The Board notes that it 
is not always possible to measure the dorsal spine movements 
independently as the dorsal and lumbar spine usually move 
together.  While the examination reports do not provide 
separate range of motion findings for the dorsal spine, in 
April 1995 range of motion for the lumbar spine (thoracic 
spine) were moderately restricted and movements made with 
pain.  In October 1997, range of motion for the lumbar spine 
was between moderate and severe.  In April 1998, range of 
motion for the cervical spine was moderately restricted and 
for the lumbar spine was severely restricted.  Based on this 
evidence, we conclude that the range of motion for the dorsal 
spine was moderately restricted.  However, whether the range 
of motion limitation for the dorsal spine is moderate or 
severe, under Diagnostic Code 5291, a 10 percent evaluation 
is warranted for either moderate or severe limitation of 
motion of the dorsal spine.  In addition, the examiner in 
April 1988 noted minimal symptoms of the thoracic spine that 
should not prevent the veteran from performing most 
activities.  Given these facts, the Board is of the opinion 
that the functional loss experienced by the veteran is 
productive of no more than moderate impairment.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The veteran is in receipt of the maximum disability rating 
under Diagnostic Code 5291.  We have considered evaluating 
the disability under Diagnostic Code 5288; however, the Board 
notes that the veteran does not demonstrate any objective 
evidence of ankylosis to warrant a higher evaluation in 
excess of 10 percent.  We have also considered the veteran's 
contention that his disability should be evaluated under 
Diagnostic Code 5293.  However, the symptoms of degenerative 
disc changes are manifestations of a nonservice-connected 
disability.  Accordingly, a 10 percent evaluation accurately 
reflects the disability picture associated with the veteran's 
residuals of dorsal spine fracture.  Therefore, we conclude 
that there is no doubt to be resolved and an increased 
schedular evaluation may not be assigned at this time. 

Entitlement to an extraschedular evaluation was considered by 
the RO in July 1998, but it was determined that the case did 
not meet the criteria for referral to the Director, 
Compensation and Pension Service.  The Board has the 
authority to make a determination that referral by the RO to 
the appropriate officials for consideration of extraschedular 
evaluation is warranted.  See VAOPGCPREC 6-96.  In view of 
the above, the Board concludes that application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b) (1998).  There is no evidence that the 
thoracic spine disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  As noted above, the medical 
examiner in April 1998 found minimal symptoms of the thoracic 
spine that should not prevent the veteran from performing 
most activities.  The RO's decision not to refer this matter 
to VA officials under the above-cited regulation was proper. 


ORDER

An increased evaluation for residuals of a dorsal spine 
fracture is denied.  





		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

